Title: From George Washington to Colonel Zebulon Butler, 1 April 1779
From: Washington, George
To: Butler, Zebulon


Sir
Head Quarters Middlebrook 1st April. 1779.
I received your letter, comprehending the transactions at your post from the 23d to the 28th Ulto.
Considering the importance of the place I have ordered up the German regiment, Armands and Schotts corps, as a reinforcement. therefore You will take the necessary precautions for their barracks—and give proper notice to the commissaries to increase or proportion their supply to your numbers.
I need not recommend to you that watchfulness and discipl[in]e in your patroles and scouting parties, which can alone give security to the garrison, as well as prevent a surprize on their own part; or to your giving that protection to the Country consistent with your orders & force.
On examining the return I was surprized to find on furlo⟨ugh⟩ 13 men from Capn Spauldings compa⟨ny⟩ altho’ it has been expresly raised for the defence of the frontier. You will be pleased to call in all who are on furlough as soon as possi⟨ble⟩. I am sir &c. Your &c.
G— W—
